IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


JASON ZIMMERMAN,                         : No. 115 MM 2017
                                         :
                   Petitioner            :
                                         :
                                         :
             v.                          :
                                         :
                                         :
COMMONWEALTH OF PENNSYLVANIA,            :
DAUPHIN COUNTY, COURT OF                 :
COMMON PLEAS,                            :
                                         :
                   Respondents           :


                                     ORDER



PER CURIAM

      AND NOW, this 18th day of September, 2017, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus and/or

Extraordinary Relief is DENIED.